Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to preliminary amendment filed on 07/09/20 and examiner's initiative interview held on 02/27/21.
Claims 1-26 are under examination.


Information Disclosure Statement
4.	The information disclosure statement(s) submitted on 07/09/20 have being considered by the examiner and are made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 07/09/20 are accepted by the examiner.


CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “an obtaining unit that...”, “a generating unit that...”, “a notifying unit that…” and “a control unit that “in claims 1 & 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 2-3, Paragraphs 0089 & 0103) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bradley Lytle (Reg. No. 40, 073) on 12/27/21.
11.	The abstract is amended as follow:
	
 A management device includes an obtaining unit that obtains, from a communication control device, first-type identification information which is specific to each communication device that performs wireless communication with one or more terminal devices, and second-type identification information which is specific to a user who is the target for allocation of a frequency band that is available for secondary use in the wireless communication; a generating unit that generates third-type identification information which is specific to the combination of the obtained first-type identification information and the obtained second-type identification information and which is meant for allocating the frequency band to at least either the communication device or the user; and a notifying unit that notifies the communication control device about the generated third-type identification information. 
12.	The title is amended as follow:
 THAT GENERATE IDENTIFICATION INFORMATION FROM OTHER COMBINED IDENTIFICATION INFORMATION


Allowable Subject Matter
13.	Claims 1-26 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter: 
15.	Amended claim 1 & 19 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
16.	In claim 1: “a generating unit that generates third-type identification information which is specific to combination of the obtained first-type identification information and the obtained second-type identification information and which is meant for allocating the frequency band to at least either the communication device or the user” in combination with other limitations recited as specified in claim 1.
17.	In claim 19: “a control unit that, based on the obtained third-type identification information, controls setting related to the wireless communication between the communication device corresponding to the third-type identification information and the one or more of terminal devices” in combination with other limitations recited as specified in claim 19.
18.	In claim 1: Note that the first closest prior art Krishnaswamy, US Patent Application Publication No. 2010/0246506 discloses a management device (See FIG. 31; Computer Device 300) comprising: 
(See FIG. 31 & Para. 0202; the obtaining function of the computer device), from a communication control device, first-type identification information which is specific to each communication device that performs wireless communication with one or more terminal devices (See Para. 0114; handoff determiner module 144 may execute handoff function 146 to initiate communicate with WS service determiner 100 to obtain WS BS identification (ID) information), and
 a notifying unit (See FIG. 31 & Para. 0202; the notifying function of the computer device) that notifies the communication control device about the generated third-type identification information (See Para. 0111; sending notification of a need to perform a handoff the communication call).
Note that the second closest prior art Tsuda, US Patent Application Publication No. 2011/0237268 A1 discloses a second-type identification information which is specific to user who is target for allocation of frequency band that is available for secondary use in the wireless communication (See Para. 0013-0016; a list creation unit for creating an available frequency list by extracting, from the location/frequency list, frequency information corresponding to location information received from a base station, and a list transmission unit for transmitting the available frequency list created by the list creation unit to the base station).
Note that the third closest prior art Laroia, US Patent Application Publication No. 2007/0274276 A1 discloses generating unit that generates third-type identification information (See Para. 0205; a generated wireless terminal identification signal, e.g., a generated beacon associated with wireless terminal 3100, paging band information 3144, peer to peer band information 3146 and receiver band setting information).
	In claim 19: Note that the first closest prior art Krishnaswamy, US Patent Application Publication No. 2010/0246506 discloses a communication control device (See FIG. 31; Computer Device 300) comprising: 
a notifying unit (See FIG. 31 & Para. 0202; the notifying function of the computer device) that notifies a management device about first-type identification information which is specific to each communication device that performs wireless communication with one or more terminal devices (See Para. 0111; sending notification of a need to perform a handoff the communication call), and 
an obtaining unit (See FIG. 31 & Para. 0202; the obtaining function of the computer device) that obtains, from the management device, third-type identification information which is specific to combination of the first-type identification information and the second-type identification information and which is meant for allocating the frequency band to at least either the communication device or the user (See Para. 0114; handoff determiner module 144 may execute handoff function 146 to initiate communicate with WS service determiner 100 to obtain WS BS identification (ID) information).
Note that the second closest prior art Tsuda, US Patent Application Publication No. 2011/0237268 A1 discloses second-type identification information which is specific to user who is target for allocation of frequency band that is available for secondary use in the wireless communication (See Para. 0013-0016; a list creation unit for creating an available frequency list by extracting, from the location/frequency list, frequency information corresponding to location information received from a base station, and a list transmission unit for transmitting the available frequency list created by the list creation unit to the base station).


Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Sosnin et al. 2021/0298048 A1 (Title: Coverage enhancement for physical uplink control channel transmission in new radio) (See FIG. 1. Para. 0025, 0143 & 0145).
B.	Kilian et al. 2021/0194652 A1 (Title: Transport block size (TBS) determination for sidelink communications) (See FIG. 1 & Para. 0083 & 0138).
C.	Huang et al. 2021/0135733 A1 (Title: 5G resource assignment technique) (See FIG. 1, Para. 0063, 0038 & 0069-0071).

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469